Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims are directed at methods and apparatus and therefore are directed at one of the four statutory categories (MPEP 2106.06(I)).

Step 2A prong 1
Prong 1 requires the Examiner to determine whether the claims recite an abstract idea that fall under one of the following four categories: a) mathematical concept, b) certain methods of organizing human activity, c) mental process, or d) other abstract ideas such as an idea of itself (MPEP 2106.04(a)(2)). 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Specifically, representative claim 1 recites:  	
1. A computer-implemented method for providing a personalized self-support service to a user of an online application coupled with an online community forum, comprising:
training a predictive model through a machine training process to learn a relationship between one or more user features and one or more tags based on historical user feature data; 
extracting a plurality of tags from the online community forum containing a plurality of question-answer pairs; 
creating high-dimensional representations of each tag based on a contextual relationship of each tag within the online community forum by using a neural network model; 
mapping each respective question of the plurality of question-answer pairs to a set of tags;
forming high-dimensional vectors for each respective question of the plurality of question-answer pairs by averaging the high-dimensional representation of the set of tags; 
obtaining user data when an online user takes actions within the online application; 
predicting tag probabilities for the online user based on the user data by the predictive model; 
putting weights on respective high-dimensional representations of each tag of the tag probabilities by respective tag probabilities; 
averaging the weighted high-dimensional vectors of tags of the tag probabilities into a user high-dimensional vector; 
calculating a plurality of similarity metrics, wherein each respective similarity metric measures the similarity between the high-dimensional vector for a respective question and the user high-dimensional vector; and 
providing one or more of the plurality of question-answer pairs to the online user based on the plurality of similarity metrics.


See MPEP 2106.04(a)(2)(I)(A-C) which has distilled some concepts that the courts have deemed ineligible. Each limitation above is analogous to subject matter deemed an abstract idea in previous court decisions as collecting, displaying, and manipulating data (MPEP 2106.04(a)(2)(I)(B)(i)) and collecting information, analyzing it, and displaying certain results of the collection and analysis (MPEP 2106.04(a)(2)(I)(B)(ii)).
The claims at issue can be summarized as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group v. Alstrom, 2015-1778).  See also the seminal case of Parker v. Flook, 437 U.S. 584, where the Supreme Court found that mere post-solution activity (such as the natural output of a mathematical algorithm) does not make the ineligible eligible. The CAFC has treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; . . . In a similar vein, the Court has treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613;. . . Also, the Court has recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347.  
The claims at issue are furthermore directed toward managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions (MPEP 2106.04(a)(2)(II)(C)).
In this particular case, the claimed steps are directed towards social activities such directing individuals to the help they need, like an information kiosk at an airport..
Step 2A prong 2
Under prong 2 Examiner is to determine whether the additional elements integrate the abstract idea into a practical application. In order to do this Examiner must identify whether there are additional elements and evaluate whether those additional elements individually and in combination integrate the abstract idea into a practical application (MPEP 2106.04(d)(2)).
The remaining limitations fall under insignificant extra solution activity.  When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following (MPEP 2106.05(g):
(1) Whether the extra-solution limitation is well known (generic computers and networks),
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) (does not affect the algorithm)
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output) (yes only data collection and distribution is left)
Step 2B
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  The MPEP provides relevant considerations for evaluating whether additional elements amount to an inventive concept (MPEP 2106.05):
i. Improvements to the functioning of a computer (The computer here is employed to process and automate a task previously performed by humans. See also Benson, where the Court found that the abstract idea algorithm itself cannot be the improvement to a computer, and Mcro, where the advancement enabled computers to perform what they previously could not, whereas computers have been running insurance appraisal software)
ii. Improvements to any other technology or technical field (insurance claims adjusting is not a technology; and there is no description of the machine learning algorithm so there can be no improvement to machine learning) 
iii. Applying the judicial exception with, or by use of, a particular machine (not found)
iv. Effecting a transformation or reduction of a particular article to a different state or thing
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application (not found)
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (not found)
As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection for lack of written description must be made.  Furthermore, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01(I), emphasis original).
In this case, see for example [0059] of the specification- discussing that a machine learning program can use the user’s tax profile and clickstream data to further influence the types of questions that best suit the user. There is no discussion of how the profile or data is used to teach any machine.
[0061]: “the data that the user has entered in his profile is used to predict the most likely list of tags associated…” again there is no discussion of how the data is used to predict anything.
[0064]:  “The relationship between the user's data (e.g., profile features and event summaries) and tags is established using a decision tree regression, which learns the relationship between the features and tags, which then maps tags to the questions that a user has clicked on in the past. During runtime, this learned relationship is used to predict the tag probabilities for each online user leveraging how the relationship between the user’s data and tags is established, how the previous questions are tagged and mapped, how the relationship predicts tag probabilities, or how the user’s feature data is leveraged.
In [0068-0069], there is discussion of weighted probabilities, but not how they correlate to predict a list of tags for each user based on a learned model from historical data, or what that learned model is.
Applicants reference off the shelf software Word2Vec. However, just as what is known in the art cannot be what enables the inventive aspect1, what is known in the art, such as an off the shelf solution, cannot be what shows possession of a novel aspect. 
Stated most simply, all of these (user data, tags, relationship, feature data) are variables in an equation that is not known or taught. 
With regards to the predictive model, [0080] says “The incoming user data are pre-processed and then combined to learn a list of tags for each individual (e.g., using a regression) at steps 252 and 253. The number of tags is not limited and can be any suitable number, such as 50, 100, 300, and so on, to support a personalized self-support service. This is done for all users in the database, allowing the predictive model to understand the relationship between features and tags with probabilities across customer segments.” There is no discussion of what the pre-processing is, or how the data is combined, with what weights, etc. [0080] states “The final high-dimensional vectors representing each question (and its answer) are then mapped to a lookup table at step 255” with no teaching as to how the vectors are mapped. 
[0091-0092], some examples are given of high dimensional vectors generated by world2vec, not by any algorithm described in the instant specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1See, e.g.  Auto. Techs. Int’l, 501 F.3d at 1283;  ALZA Corp., 603 F.3d at 941; Genentech Inc. v Novo Nordisk, A/S, 108 F.3d 1361, 1366.